Citation Nr: 0018877	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  97-23 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for service-connected 
anxiety neurosis, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1969 to December 
1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a March 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
granted an increased evaluation of 50 percent for the 
veteran's service-connected anxiety neurosis.  In June 1997, 
a notice of disagreement was submitted and a statement of the 
case was issued.  A substantive appeal was submitted in 
August 1997.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  Prior to and as of November 7, 1996, the veteran's 
service-connected anxiety disorder has been productive of no 
more than considerable social and industrial impairment.  

3.  As of November 7, 1996, the veteran's service-connected 
anxiety disorder has been productive of no more than 
occupational and social impairment with reduced reliability 
and productivity due to difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

1.  Prior to and as of November 7, 1996, the criteria for an 
evaluation greater than 50 percent for service-connected 
anxiety disorder, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.103(a), 4.7 (1999); 
38 C.F.R. § 4.132, Diagnostic Code 9400 (effective prior to 
November 7, 1996).

2.  As of November 7, 1996, the criteria for an evaluation 
greater than 50 percent for service-connected anxiety 
disorder, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.103(a), 4.7 (1999); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (effective as of November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records reflect treatment for an anxiety 
disorder, as well as a diagnosis of a personality disorder.  
A VA examination was conducted in September 1971, and the 
examiner diagnosed anxiety neurosis.  By rating action of 
November 1971, service connection was established for anxiety 
neurosis, and rated as 10 percent disabling.

Records from the 1970s and 1980s reflect treatment for 
anxiety.  A VA examination was conducted in January 1976, and 
the examiner diagnosed neurosis, anxiety, depression, and a 
personality disorder.  By rating action of February 1976, an 
increased evaluation of 30 percent was assigned.  

VA examinations were also conducted in November 1976, January 
1979, and June 1980.  The reports reflect a diagnosis of 
anxiety neurosis.  In a 1980 decision, the RO confirmed and 
continued the 30 percent rating.  The veteran appealed that 
decision, and the Board denied that appeal in a March 1981 
decision.  

On VA examination of January 1992, the examiner diagnosed 
generalized anxiety disorder, and depressive disorder.  The 
following was noted: mood euthymic; full range of affect; 
denied any thought or perceptual disturbances; denied 
suicidal or homicidal ideations; cognitive function intact; 
and limited insight.  The examiner diagnosed anxiety neurosis 
by history. 

On VA examination of February 1992, the veteran was oriented 
in all three spheres.  He was adequately groomed with good 
eye contact.  The examiner observed that the veteran 
initially appeared quite angry and hostile because of 
difficulties with past appointments and past difficulties 
with the VA in general.  His speech was rapid and at times 
difficult to follow and it appeared to take him a 
considerable amount of time to be able to relax and tell a 
coherent story.  Affect as noted, was somewhat angry and 
irritable, although this decreased as the exam continued.  
There was no clear evidence of psychotic thinking.  There 
were paranoid trends in his thinking about other people and 
he sees most people as being inimical to his welfare.  He had 
suicidal thoughts, but denied any plans.  He also denied that 
he had plans to harm others.  He was able to remember 3 out 
of 3 objects at 5 minutes and was able to do serial 7's with 
some minor difficulties.  His remote memory appeared to be 
fairly intact though he did have difficulty giving an 
understandable story.  He did have some insight into his 
difficulties in relating to other people.  His judgment 
appeared fair.  The examiner determined that the veteran was 
capable of managing his own benefit payments.  The examiner 
diagnosed generalized anxiety disorder and depressive 
disorder not otherwise specified.  The assigned Global 
Assessment of Function Scale (GAF) score of 55, and 60 for 
the past year.  It was noted that the veteran was laid off 
from a job selling auto parts.  It was noted that although he 
had some difficulties, the job was not as bad as it might be 
because it did not involve much interaction with the 
customers.  

In a September 1996 report, a social worker with Catholic 
Charities reported a diagnosis of generalized anxiety 
disorder and rule out post-traumatic stress disorder.  The 
present GAF was 55 and was 60 in the past.  The report 
reflects the veteran's experiences during service as well as 
some of his early psychiatric treatment and feelings 
regarding his service in Vietnam.  The social worker had been 
seeing the veteran and his wife for marital counseling.  The 
veteran was being seen once a month by a psychiatrist and was 
taking medication, which seemed to be helping a little bit.  
It was noted that he had a number of problems with his 
neighbors, being evicted.  He lost his job as a truck driver 
because he had four accidents.  During sessions, it became 
apparent that the veteran has a hard time focusing on what is 
being said.  He did exhibit some flight of ideas as well as 
some pressured speech.  

A VA examination was conducted in November 1996.  The 
examiner noted mild psychomotor agitation.  There was no 
tremor or abnormal movements.  He was continuously picking up 
on his shirt.  Eye contact was good.  His speech was a normal 
rate, rhythm and tone.  His mood was "bad".  Affect was 
appropriate, full range.  Thought processes and content 
showed no evidence for psychotic disorder.  Cognition was 
within normal limits.  Insight and judgment were fair.  The 
examiner diagnosed anxiety disorder, not otherwise specified, 
rule out obsessive-compulsive disorder.  The examiner also 
diagnosed dysthymia as well as personality disorder, not 
determined.  GAF was 50/60.  The examiner determined that the 
veteran is competent to handle his funds, and further noted 
that evidence suggestive of post-traumatic stress disorder 
could not be detected.  

In a September 1996 report, Dr. Colleen Livingston noted 
diagnoses of antisocial personality disorder, possible 
attention deficit disorder mixed type and alcohol abuse by 
history.  In a December 1996 letter, Dr. Livingston reported 
diagnoses of antisocial personality disorder, alcohol abuse 
in remission, nicotine dependence, probable sleep apnea and 
possible post-traumatic stress disorder.  

In a March 1997 decision, the RO determined that an increased 
rating of 50 percent was warranted.  An effective date of 
August 14, 1996 was assigned.  

In May 1997, the veteran was admitted to Hepburn Hospital, 
and at that time he was diagnosed with adjustment disorder 
with mixed disturbance of emotions and conduct.  The GAF was 
35-40.  It was noted that the veteran threatened suicide to 
gain admission, and denied any true suicidal thoughts and his 
behavior was safe during his hospitalization.  It was noted 
that there was a problem with ineffective coping, and that 
the veteran appeared to have a great deal of anxiety.  
However, he was eating and sleeping well and he was not 
exhibiting symptoms of a major depressive disorder.  It was 
mentioned that he and his wife have poor coping skills as 
well as personality disorders.  The marital conflict between 
the veteran and his wife was also addressed.  The discharge 
diagnoses included anxiety disorder not otherwise specified, 
and personality disorder not otherwise specified with 
antisocial traits.  His GAF upon discharge was 55-60.

In an October 1998 letter, a social worker with Catholic 
Charities reported diagnoses of post-traumatic stress 
disorder and personality disorder not otherwise specified.  
GAF for was 50 and 35 in the past.  

VA records dated in 1998 and 1999 reflect psychiatric 
treatment.  A VA examination was conducted in September 1999.  
The veteran presented to the examination casually dressed and 
looking somewhat distressed.  His hygiene was mildly 
marginal.  The examiner mentioned the veteran's long history 
of changing and missing appointments.  The examiner noted 
that the veteran appeared to understand the reason for the 
evaluation and seemed to make his best efforts within his 
limits.  The veteran appeared to be a man of average 
intelligence, and was nonpsychotic and did not evidence 
symptoms consistent with major affective disturbance nor of a 
psychoneurological involvement.  He appeared to be genuinely 
nervous, and after much effort, the examiner felt confident 
that the veteran suffered from mild to moderate baseline of 
dysphoria, chronic tension and intermittent bouts of more 
formal depression.  At the same time, he evidenced prominent 
characterological disturbances consistent with Axis II 
diagnostic personality trait disturbances, including 
narcissistic and hostile dependent features.  

His cognitive mental status appeared to be generally within 
normal limits, although attention and concentration seemed 
fair to poor, and the entirety of the veteran's psychological 
life seem to revolve along preoccupation, if not obsession, 
with his chronically disturbed marriage.  The veteran denied 
suicide ideation and alcohol and substance abuse.  He did 
acknowledge heavy use of coffee and cigarettes but noted that 
he would not or could not make changes in these areas.  

Regarding the veteran's treatment history, the examiner 
referred to the veteran's long-standing noncompliance with 
treatment interventions with a strong tendency toward 
displacement of responsibility.  The examiner commented that 
the veteran spent the majority of the interview focusing on 
his chronically disturbed relationship with his wife, 
frequently asking questions of the examiner about his wife's 
mental status, but contraindicating any desire on his part to 
confront his self-reported marital stress through systematic 
counseling or separation.  

The examiner reported diagnoses of generalized anxiety 
disorder and mixed personality disorder with narcissistic and 
hostile dependent features.  GAF was 60.  The examiner 
commented that the veteran's psychological functioning 
appeared to be consistent with his last evaluation in 
November 1996.  The examiner added that the veteran revealed 
chronic and stable psychological dysfunction.  It was further 
noted that the veteran continues to receive intermittent 
psychiatric consultation, but little psychotherapy.  His 
response to treatment has been negative.  He continues to be 
employed and involved in a chronically unhappy and 
dysfunctional marital relationship that dominated his 
psychological presentation that day.  

Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Since the time the veteran's claim for an increased 
evaluation was received on August 14, 1996, the regulations 
for the evaluation of psychiatric disorders were revised and 
became effective as of November 7, 1996. 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his 
claim under the criteria that is to his advantage.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, the veteran's 
anxiety disorder may be evaluated under 38 C.F.R. § 4.132, 
Code 9400, effective prior to November 7, 1996, or under 38 
C.F.R. § 4.130, Code 9400, effective as of November 7, 1996.  
However, for reasons stated below, neither the old nor the 
new criteria are favorable.  

The Court has stated that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Here, the Board acknowledges that the 
most recent supplemental statement of the case, dated January 
2000, addressed the new rating criteria.  Therefore, the 
veteran has been informed of the new criteria and their 
application.  

In a recent opinion, VAOPGCPREC 3-2000, VA's General Counsel 
issued a holding regarding the application of the new 
criteria.  It was held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g) which 
provides that VA may, if warranted by the facts of the claim, 
award an increased rating based on a change in law 
retroactive to, but no earlier than, the effective date of 
the change.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule.  

Prior to November 7, 1996, 38 C.F.R. § 4.132, Diagnostic Code 
9400, provided for the assignment of a 50 percent rating for 
generalized anxiety disorder when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating is warranted when there is the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.

Based on the findings of record, the veteran does suffer from 
anxiety disorder, as well as other psychiatric disorders.  
However, the degree of such impairment due to his service-
connected psychiatric disorder is not severe as required for 
a 70 percent rating when applying the old criteria.  Even 
though the symptoms are persistent, the veteran has been able 
to retain employment, and this is noted in the VA examination 
reports and indicated by the reported GAF scores.  Also, the 
evidence shows that the veteran's psychiatric disorders 
produce social impairment, particularly with regard to his 
marriage.  However, the reported reasons for such conflict 
have been related to the collective psychiatric disorders of 
both the veteran and his wife.  Therefore, prior to and as of 
November 7, 1996, the evidence of record does not show that 
the disability picture is resembles or is comparable to the 
degree of impairment required for a 70 percent rating, and 
there is not a question as to which rating should apply.  
38 C.F.R. § 4.7 (1999). 

As of November 7, 1996, 38 C.F.R. § 4.130, Diagnostic Code 
9400, a 50 percent rating is assigned for generalized anxiety 
disorder when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assigned when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

In this case, the evidence of record that can be examined 
when applying the new criteria clearly demonstrates that the 
50 percent rating adequately represents the degree of 
disability shown since it is clear that the anxiety disorder 
produces the difficulty in establishing and maintaining 
effective work and social relationships required for a 50 
percent rating under the new criteria.  However, the evidence 
of record is void of a report of those symptoms considered to 
produce the deficiencies described when assigning a 70 
percent rating.  Therefore, as of November 7, 1996, there is 
not a question as to which rating should apply.  38 C.F.R. 
§ 4.7 (1999). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
9400, do not provide a basis to assign an evaluation higher 
than the 50 percent rating currently in effect.

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.


ORDER

Entitlement to an evaluation greater than 50 percent for 
service-connected anxiety disorder has not been established, 
and the appeal is denied.  



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals



 

